DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,194,321.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both comprising substantially the same elements as follows:
US application 17/532,554
1. A non-transitory computer-readable medium storing computer-executable instructions that when executed by at least a processor of a computer cause the computer to: update a failure probability curve for a component part of a device based at least in part on data obtained from a sensor associated with the component part; determine based at least in part on the updated failure probability curve that a likelihood of failure for the component part following a first upcoming planned maintenance and before a second upcoming planned maintenance exceeds a threshold; and transmit a work order for specific maintenance to reduce the likelihood of failure of the component part to be performed during the first upcoming planned maintenance.
2. The non-transitory computer-readable medium of claim 1, wherein the instructions that cause the update to the failure probability curve further cause the computer to: retrieve a current amount of usage for the component part; determine a trend from the current amount of usage and the sensor data; and adjust a weight variable of the failure probability curve to adjust the failure probability curve toward the trend.
3. The non-transitory computer-readable medium of claim 1, wherein the instructions further cause the computer to identify as the first upcoming planned maintenance a latest planned maintenance in a planned maintenance schedule for which the likelihood of failure of the component part remains below the threshold.
4. The non-transitory computer-readable medium of claim 1, wherein the instructions further cause the computer to, in response to the transmission of the work order: generate and issue purchase orders for parts for the specific maintenance; and include the first upcoming planned maintenance on a calendar of personnel involved with the specific maintenance.
5. The non-transitory computer-readable medium of claim 1, wherein the instructions further cause the computer to retrieve the failure probability curve for the component part from a database, wherein the failure probability curve is specific to a type of the component part.
6. The non-transitory computer-readable medium of claim 1, wherein the instructions further cause the computer to generate the failure probability curve for the component part based at least in part on aggregate failure data for parts of a similar or same type as the component part.
7. The non-transitory computer-readable medium of claim 1, wherein the update to the failure probability curve is further based at least in part on values of one or more causal factors sensed by additional sensors.
















































8. A computer-implemented method, the method comprising: updating a failure probability curve for a component part of a device based at least in part on data obtained from a sensor associated with the component part; determining based at least in part on the updated failure probability curve that a likelihood of failure for the component part following a first upcoming planned maintenance and before a second upcoming planned maintenance exceeds a threshold; and transmitting a work order for specific maintenance to reduce the likelihood of failure of the component part to be performed during the first upcoming planned maintenance.
9. The computer-implemented method of claim 8, further comprising: retrieving a current amount of usage for the component part; determining a trend from the current amount of usage and the sensor data; and adjusting a weight variable of the failure probability curve to adjust the failure probability curve toward the trend.
10. The computer-implemented method of claim 8, further comprising identifying as the first upcoming planned maintenance a latest planned maintenance in a planned maintenance schedule for which the likelihood of failure of the component part remains below the threshold.
11. The computer-implemented method of claim 8, further comprising, in response to the transmission of the work order: generating and issuing purchase orders for parts for the specific maintenance; and including the first upcoming planned maintenance on a calendar of personnel involved with the specific maintenance.
12. The computer-implemented method of claim 8, further comprising retrieving the failure probability curve for the component part from a database, wherein the failure probability curve is specific to a type of the component part.
13. The computer-implemented method of claim 8, further comprising generating the failure probability curve for the component part based at least in part on aggregate failure data for parts of a similar or same type as the component part.
14. The computer-implemented method of claim 8, wherein the update to the failure probability curve is further based at least in part on values of one or more causal factors sensed by additional sensors.















































15. A computing system, comprising: at least one processor connected to at least one memory; a sensor associated with a component part of a device that provides sensed information to the processor; a non-transitory computer-readable medium including instructions that when executed by at least the processor and memory cause the computing system to: update a failure probability curve for the component part of the device based at least in part on data obtained from the sensor associated with the component part; determine based at least in part on the updated failure probability curve that a likelihood of failure for the component part following a first upcoming planned maintenance and before a second upcoming planned maintenance exceeds a threshold; and transmit a work order for specific maintenance to reduce the likelihood of failure of the component part to be performed during the first upcoming planned maintenance.
16. The computing system of claim 15, wherein the instructions that cause the update to the failure probability curve further cause the computing system to: retrieve a current amount of usage for the component part; determine a trend from the current amount of usage and the sensor data; and adjust a weight variable of the failure probability curve to adjust the failure probability curve toward the trend.
17. The computing system of claim 15, wherein the instructions further cause the computing system to identify as the first upcoming planned maintenance a latest planned maintenance in a planned maintenance schedule for which the likelihood of failure of the component part remains below the threshold.
18. The computing system of claim 15, wherein the instructions further cause the computing system to, in response to the transmission of the work order: generate and issue purchase orders for parts for the specific maintenance; and include the first upcoming planned maintenance on a calendar of personnel involved with the specific maintenance.
19. The computing system of claim 15, wherein the instructions further cause the computing system to retrieve the failure probability curve for the component part from a database, wherein the failure probability curve is specific to a type of the component part.
20. The computing system of claim 15, wherein the instructions further cause the computing system to generate the failure probability curve for the component part based at least in part on aggregate failure data for parts of a similar or same type as the component part.

US Patent No. 11,194,321
1. A non-transitory computer-readable medium storing computer-executable instructions that when executed by at least a processor of a computer cause the computer to: retrieve (i) a current amount of usage for a component part of a device, (ii) a failure probability curve for the component part, and (iii) a planned maintenance schedule for the device, wherein the planned maintenance schedule includes at least a first upcoming planned maintenance and a second upcoming planned maintenance; update the failure probability curve based at least in part on (i) trends of data obtained from sensors associated with the component part, and (ii) causal factors associated with the device; determine, based on the updated failure probability curve and the current amount of usage, that the likelihood of failure for the component part after the first upcoming planned maintenance and before the second upcoming planned maintenance exceeds a threshold; generate a work order for specific maintenance to reduce the risk of failure of the component part to be performed during the first upcoming planned maintenance; and transmit the work order to cause resources to be timely obtained and labor allocated to perform the specific maintenance.
2. The non-transitory computer-readable medium of claim 1, wherein the instructions that cause the computer to update the failure probability curve further comprise instructions that when executed cause the computer to update one or more weight variables in a function that describes the failure probability curve by: (i) where the update is based on a data trend, update a weight variable associated with the data trend to reflect the data trend; and (ii) where the update is based on causal factors, update a weight variable associated with the causal factor to reflect the influence of the causal factor.
3. The non-transitory computer-readable medium of claim 2, wherein the instructions that cause the computer to update a weight variable associated with the causal factor to reflect the causal factor further comprise instructions that when executed cause the computer to: accept, following each of the prior maintenances in a set of one or more prior maintenances of the device (i) health check data describing a condition of the component part following completion of the prior maintenance where the prior maintenance was planned maintenance, and (ii) failure data indicating whether the component part had failed before the prior maintenance where the prior maintenance was reactive maintenance; and update the weight variable associated with the causal factor based at least in part on the accepted data.
4. The non-transitory computer-readable medium of claim 2, wherein the instructions that cause the computer to update a weight variable associated with the data trend to reflect the data trend further comprise instructions that when executed cause the computer to: determine at least one type of sensor data that indicates a condition of the component part; for one or more data entries of the at least one type, retrieve (i) a value of the sensor data for the data entry, and (ii) an amount of usage of the component part associated with the value of the sensor data; determine the trend at least from the values of the sensor data and associated amounts of usage; determine that the trend indicates that, at the current amount of usage, the condition of the component part presents a trend-based likelihood of failure that differs from the value of the failure probability curve at the current amount of usage; and update the weight variable associated with the data trend to adjust the failure probability curve towards the trend-based likelihood of failure at the current amount of usage.
5. The non-transitory computer-readable medium of claim 1, wherein the planned maintenance schedule includes an earlier upcoming planned maintenance that precedes the first upcoming planned maintenance, further comprising instructions that when executed cause the computer to determine, based on the updated failure probability curve and the current amount of usage, that the likelihood of failure for the component part after the earlier upcoming planned maintenance and before the first upcoming planned maintenance does not exceed the threshold.
6. The non-transitory computer-readable medium of claim 1, further comprising instructions that when executed cause the computer to generate the failure probability curve for the component part based at least in part on (i) maintenance data describing the condition of other component parts at an associated maintenance of the other parts, and (ii) sensor data associated with the operation of the other component parts, wherein the other component parts are of the same type as the component part.
7. The non-transitory computer-readable medium of claim 1, further comprising instructions that when executed cause the computer to: associate each component part of the device with the device; identify the causal factors associated with the device; and provide an index value for each component part indicating the effect of each causal factor on the probability of failure for that component part.
8. A computer-implemented method, the method comprising: retrieving (i) a current amount of usage for a component part of a device, (ii) a failure probability curve for the component part, and (iii) a planned maintenance schedule for the device, wherein the planned maintenance schedule includes at least a first upcoming planned maintenance and a second upcoming planned maintenance; updating the failure probability curve based at least in part on (i) trends of data obtained from sensors associated with the component part, and (ii) causal factors associated with the device; determining, based on the updated failure probability curve and the current amount of usage, that the likelihood of failure for the component part after the first upcoming planned maintenance and before the second upcoming planned maintenance exceeds a threshold; generating a work order for specific maintenance to reduce the risk of failure of the component part to be performed during the first upcoming planned maintenance; and transmitting the work order to cause resources to be timely obtained and labor allocated to perform the specific maintenance during the first upcoming planned maintenance.
9. The method of claim 8, wherein the updating the failure probability curve further comprises updating one or more weight variables in a function that describes the failure probability curve by: (i) where the update is based on a data trend, updating a weight variable associated with the data trend to reflect the data trend; and (ii) where the update is based on causal factors, updating a weight variable associated with the causal factor to reflect the influence of the causal factor.
10. The method of claim 9, wherein the updating a weight variable associated with the causal factor to reflect the causal factor further comprises: accepting, following each of the prior maintenances in a set of one or more prior maintenances of the device (i) health check data describing a condition of the component part following completion of the prior maintenance where the prior maintenance was planned maintenance, and (ii) failure data indicating whether the component part had failed before the prior maintenance where the prior maintenance was reactive maintenance; and updating the weight variable associated with the causal factor based at least in part on the accepted data.
11. The method of claim 9, wherein the updating a weight variable associated with the data trend to reflect the data trend further comprises: determining at least one type of sensor data that indicates a condition of the component part; for one or more data entries of the at least one type, retrieving (i) a value of the sensor data for the data entry, and (ii) an amount of usage of the component part associated with the value of the sensor data; determining the trend at least from the values of the sensor data and associated amounts of usage; determining that the trend indicates that, at the current amount of usage, the condition of the component part presents a trend-based likelihood of failure that differs from the value of the failure probability curve at the current amount of usage; and updating the weight variable associated with the data trend to adjust the failure probability curve towards the trend-based likelihood of failure at the current amount of usage.

12. The method of claim 8, wherein the planned maintenance schedule includes an earlier upcoming planned maintenance that precedes the first upcoming planned maintenance, and further comprising determining, based on the updated failure probability curve and the current amount of usage, that the likelihood of failure for the component part after the earlier upcoming planned maintenance and before the first upcoming planned maintenance does not exceed the threshold.
13. The method of claim 8, further comprising generating the failure probability curve for the component part based at least in part on (i) maintenance data describing the condition of other component parts at an associated maintenance of the other parts, and (ii) sensor data associated with the operation of the other component parts, wherein the other component parts are of the same type as the component part.
14. The method of claim 8, further comprising: associating each component part of the device with the device; identifying the causal factors associated with the device; and providing an index value for each component part indicating the effect of each causal factor on the probability of failure for that component part.
15. A computing system, comprising: at least one processor connected to at least one memory; a non-transitory computer-readable medium including instructions that when executed by at least the processor and memory cause the computing system to: retrieve (i) a current amount of usage for a component part of a device, (ii) a failure probability curve for the component part, and (iii) a planned maintenance schedule for the device, wherein the planned maintenance schedule includes at least a first upcoming planned maintenance and a second upcoming planned maintenance; update the failure probability curve based at least in part on (i) trends of data obtained from sensors associated with the component part, and (ii) causal factors associated with the device; determine, based on the updated failure probability curve and the current amount of usage, that the likelihood of failure for the component part after the first upcoming planned maintenance and before the second upcoming planned maintenance exceeds a threshold; generate a work order for specific maintenance to reduce the risk of failure of the component part to be performed during the first upcoming planned maintenance; and transmit the work order to cause resources to be timely obtained and labor allocated to perform the specific maintenance during the first upcoming planned maintenance.
16. The computing system of claim 15, wherein the instructions to update the failure probability curve further comprise instructions to update one or more weight variables in a function that describes the failure probability curve by: (i) where the update is based on a data trend, updating a weight variable associated with the data trend to reflect the data trend; and (ii) where the update is based on causal factors, updating a weight variable associated with the causal factor to reflect the influence of the causal factor.
17. The computing system of claim 16, wherein the instructions to update a weight variable associated with the causal factor to reflect the causal factor further comprise instructions to: accept, following each of the prior maintenances in a set of one or more prior maintenances of the device (i) health check data describing a condition of the component part following completion of the prior maintenance where the prior maintenance was planned maintenance, and (ii) failure data indicating whether the component part had failed before the prior maintenance where the prior maintenance was reactive maintenance; and update the weight variable associated with the causal factor based at least in part on the accepted data.
18. The computing system of claim 16, wherein the instructions to update a weight variable associated with the data trend to reflect the data trend further comprise instructions to determine at least one type of sensor data that indicates a condition of the component part; for one or more data entries of the at least one type, retrieve (i) a value of the sensor data for the data entry, and (ii) an amount of usage of the component part associated with the value of the sensor data; determine the trend at least from the values of the sensor data and associated amounts of usage; determine that the trend indicates that, at the current amount of usage, the condition of the component part presents a trend-based likelihood of failure that differs from the value of the failure probability curve at the current amount of usage; and update the weight variable associated with the data trend to adjust the failure probability curve towards the trend-based likelihood of failure at the current amount of usage.
19. The computing system of claim 15, wherein the planned maintenance schedule includes an earlier upcoming planned maintenance that precedes the first upcoming planned maintenance, and wherein the instructions further comprise instructions to determine, based on the updated failure probability curve and the current amount of usage, that the likelihood of failure for the component part after the earlier upcoming planned maintenance and before the first upcoming planned maintenance does not exceed the threshold.
20. The computing system of claim 15, wherein the instructions further comprise instructions to generate the failure probability curve for the component part based at least in part on (i) maintenance data describing the condition of other component parts at an associated maintenance of the other parts, and (ii) sensor data associated with the operation of the other component parts, wherein the other component parts are of the same type as the component part.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2857